Citation Nr: 1451694	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  13 30-328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a lower back disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to a disability rating in excess of 30 percent for a left total knee replacement on a schedular basis.

5.  Entitlement to a disability rating in excess of 30 percent for a left total knee replacement on an extraschedular basis.

6.  Entitlement to a separate compensable rating for left knee instability on a schedular basis.

7.  Entitlement to a separate rating for left knee instability on an extraschedular basis.
8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from October 1972 to June 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of April 2009 and January 2010 of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The April 2009 rating decision denied service connection for right ankle, right knee, and lower back disabilities.  The January 2010 rating decision reduced a left total knee replacement rating from 100 percent to 30 percent and denied TDIU. 

The issues have been recharacterized to comport with the evidence of record.

The issues of entitlement to service connection for a right ankle disability, lower back disability, and right knee disability have been added.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The issue of entitlement to a separate rating for left knee instability has been added.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  The issues of entitlement to extraschedular ratings have been bifurcated from the issue of entitlement to schedular ratings for the reasons explained below.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  All the issues listed pertaining to the left knee stem from the claim for an increased disability rating for the service-connected left knee.

The issues of entitlement to service connection for a right ankle disability, lower back disability, and right knee disability; entitlement to a rating in excess of 30 percent for left total knee replacement on an extraschedular basis; entitlement to a separate rating for left knee instability on an extraschedular basis; and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  From March 2009 onward, the Veteran's left total knee replacement results in chronic residuals consisting of pain, pain on motion, weakness, fatigue, and lack of endurance.

2.  From October 2009 onward, the Veteran's left knee disability is also manifested in slight instability.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating of 60 percent for service-connected left total knee replacement have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5055 (2014).

2.  The criteria for a schedular rating of 10 percent for service-connected left knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters of December 2008 and June 2012 satisfied the duty to notify provisions.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a August 2013 supplemental statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in March and October of 2009; the record does not reflect that these examinations were inadequate for rating purposes.  They accurately describe the Veteran's symptoms, allowing for an informed decision on his ratings.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  


Legal Framework

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When evaluating a disability based on limitation of motion, a higher rating must be considered where the evidence demonstrates functional loss due to pain, weakness, excess fatigability, or incoordination, including use during flare-ups, if such factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board must consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's left knee disability is currently assigned a 30 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055 for knee replacement (prosthesis). Under this code, a 100 percent evaluation is assigned for one year following the implantation of the prosthesis.  Thereafter, a 60 percent evaluation is assigned where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain, or limitation of motion will be rated by analogy to DCs 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  The minimum rating for a prosthetic replacement of the knee joint is 30 percent.

Analysis

A July 2008 Operative Report from Dr. T.B. shows that the Veteran had his left knee replaced.  An April 2009 rating decision shows that the Veteran was assigned a 100 percent rating under DC 5055 following the surgery.  A January 2010 rating decision shows that rating was reduced to 30 percent effective April 1, 2010. 

The Veteran seeks a disability rating in excess of 30 percent for his left total knee replacement.  

In March 2009, the Veteran underwent a VA examination that reviewed his left knee 8 months after the surgery.  The Veteran complained of constant pain and pain on motion.  His knee exhibited weakness, fatigue, and reduced endurance as demonstrated by difficulty standing for more than thirty minutes or walking four blocks, driving in a car for over forty five minutes, and an inability to lift weight.  The Veteran also indicated that he had to quit his job as a police officer because of his knee problems.

The examiner noted reduced range of motion from 0 to 115 degrees and no additional limitation on repetition.  There was slight fluid about the knee but no crepitus.  There was medial and inferior tenderness but no laxity.  The knee did not exhibit instability.  The examiner also reviewed x-rays from June 2008, prior to the knee replacement, and noted that they showed severe degenerative joint disease.

The Veteran underwent a second VA examination in October 2009.  Again, the examiner noted pain and pain on motion.  The examination demonstrated a further reduction in range of motion, with flexion limited to 75 degrees and extension no greater than 0 degrees.  The examiner found no flare-ups or incoordination.  There was instability of the prosthesis and as a result of that instability some fatigue and lack of endurance.

Throughout the course of the appeal, the Veteran has submitted several statements echoing the symptomatic findings of the two VA examinations.  He related that his knee problem had resulted in decreased levels of daily activity and that it had an effect on his job as a police officer (as discussed above).

Resolving any benefit of the doubt in favor of the Veteran, the Board finds that the evidence demonstrates that the Veteran's left knee disability is manifested by pain and functional limitation on a daily basis, to include weakness, fatigue, and instability.  Accordingly, a schedular rating of 60 percent under DC 5055 is warranted.  This is the highest schedular rating available under this DC.

Ratings are available pursuant to DCs 5256, 5257, 5261, and 5262 when there is evidence of knee ankyloses, instability, limitation of extension, and tibia and fibula impairment, respectively.  Ratings for scars are available under DCs 7800 to 7805. 38 C.F.R. § 4.71a

Although the March 2009 VA examination report reveals no knee instability or laxity, the October 2009 VA examination notes instability of the prosthesis and the Veteran's statements have alluded to instability of the knee.  Again resolving any benefit of the doubt in favor of the Veteran, the Board finds the service-connected knee disability is also manifested by slight instability.  Instability of the knee is not expressly contemplated by DC 5055.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The "amputation rule" states that "the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were the amputation to be performed.  38 C.F.R. § 4.68.  The rating for an amputation from the knee down would be 60 percent. 

If the assignment of the additional 10 percent would result in a combined rating for the knee in excess of 60 percent, the RO would likely be precluded from granting the Veteran any greater monetary benefit.  That said, assignment of this separate rating for instability would accurately reflect the Veteran's complete disability picture.  Further, should the Veteran's rating under DC 5055 ever be reduced based on later improvement, the assignment of this rating would ensure that the Veteran's complete disability picture is contemplated by his overall rating.  Accordingly, a 10 percent schedular rating for slight left knee instability under DC 5257 is warranted.

Medical evidence demonstrates two scars from the Veteran's left total knee replacement surgery.  The October 2009 VA examination notes a 15 cm medial scar and an 18 cm central knee scar.  The examiner found that both scars were well-healed, nontender, and not ulcerated.  There is no indication that the scars are painful or unstable in any way.  Thus, the Board finds that a separate rating for the left knee scars is not warranted. 38 C.F.R. § 4.118, DCs 7800 to 7805.

As the Veteran does not demonstrate any symptoms associated with DCs 5256, 5261, and 5262, no further discussion is warranted.


ORDER

A schedular rating of 60 percent for left total knee replacement is granted.

A schedular rating of 10 percent for left knee instability is granted.



REMAND

Service Connection Issues

In May 2008, the Veteran filed a claim for entitlement to service connection for a right knee and lower back disability.  A second claim for entitlement to service connection for a right ankle disability was filed in August 2008.  In an April 2009 rating decision, the RO denied all three claims.

In December 2009, the Veteran, acting pro se, filed a letter expressing disagreement with several outstanding claims.  The letter began by noting that it was in response to the most recent rating decision, a rating decision that did not include any of the three claims at issue here.  The letter continued, however, by expressing disagreement with the April 2009 rating decision; in particular, the Veteran noted that the RO had misidentified relevant facts to the service connection issues at hand.

The RO did not accept the December 2009 letter as a notice of disagreement.  After telephone conversations with the Veteran in August 2011 and June 2012, the RO readjudicated the issues as claims for new and material evidence.

While the Veteran did not expressly mention the April 2009 rating decision or use the word 'appeal,' he clearly did express dissatisfaction and disagreement with the RO's adjudication of his claims for service connection for right knee, lower back, and right ankle disabilities.  Moreover, the Veteran was acting pro se.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (The Board and the Secretary should give a sympathetic reading to all pro se filings.).  Accordingly, the Board finds that the December 2009 filing is a notice of disagreement with the April 2009 rating decision, and because it was filed within a year of the rating decision it is also timely.  38 C.F.R. §§  20.201; 20.302(a) (2014).

A remand of the claim is required for the issuance of a statement of the case.         38 C.F.R. §§ 20.201, 20.300 (2014); Manlincon v. West, 12 Vet. App. 238 (1999).

Extraschedular and TDIU 

With respect to the issue of entitlement to a TDIU, the evidence of record suggests that the Veteran's service-connected left knee disability impacts his ability to obtain and maintain substantially gainful employment.  The Veteran has indicated he has had to quit certain jobs because of his left knee and the March 2009 VA examination report indicates that left knee and right ankle disability would preclude employment, but it does not address whether the left knee disability alone would preclude employment.  Accordingly, a remand is required to obtain a medical examination and opinion to address this matter.  As further development is required to adjudicate the claim of entitlement to a TDIU, the Board finds that it would be premature to adjudicate the issues of whether extraschedular ratings are warranted for the left knee disability as both issues depend upon a determination of the occupational impact of the disability.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case for the issues of entitlement to service connection for right ankle, lower back, and right knee disabilities.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

The examiner should take a detailed history regarding the Veteran's employment and education in connection with the claim for a TDIU.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, either individually or in combination, render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  

The opinion must be provided without consideration of the Veteran's nonservice-connected disabilities or age.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the issues remaining on appeal, including whether referral for extraschedular consideration is warranted for left total knee replacement.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


